                                         Case 4:15-cv-00292-HSG Document 317 Filed 05/26/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PHILLIP RACIES,                                     Case No. 15-cv-00292-HSG
                                   8                    Plaintiff,                           ORDER GRANTING IN PART AND
                                                                                             DENYING IN PART STIPULATION TO
                                   9             v.                                          EXTEND TIME TO FILE
                                                                                             STIPULATED DISMISSAL
                                  10     QUINCY BIOSCIENCE, LLC,
                                                                                             Re: Dkt. No. 316
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On May 12, 2020, the Parties advised the Court that they would file a stipulated dismissal

                                  14   of this action by no later than May 22, 2020. Dkt. No. 314. On May 22, 2020, the Parties filed a

                                  15   joint stipulation requesting an extension of an additional two weeks until June 5, 2020 to file the

                                  16   stipulated dismissal. Dkt. No. 316. The Court hereby GRANTS IN PART the stipulation, and

                                  17   extends the deadline to file the stipulated dismissal to May 31, 2020. If the Parties are unable to

                                  18   file a stipulated dismissal by that date, the Court will enter a conditional dismissal. This order

                                  19   terminates Dkt. No. 316.

                                  20

                                  21          IT IS SO ORDERED.

                                  22   Dated: 5/26/2020

                                  23                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
